Mr. Justice Gordon
delivered the opinion of the court, May 7th 1879.
We think with the learned judge of the court below, that the Attachment Act of March 17th 1869 (Br. Purd. 53, pi. 71), was not intended to embrace real property. An examination of the act will make this obvious. In the first place, this writ is issuable upon the affidavit of the creditor that the debtor or debtors “ is about to remove his, her or their property out of the jurisdiction of the court on which the attachment is apjjlied for, with the intent to defraud his, her or their creditors; or that said party defendant has property, rights in action, or interest in any public or corporate stock, money or evidences of debt, which he, she or they fraudulently conceal; or that the said party defendant has, or have assigned, disposed of, or removed; or is about to assign, dispose of or remove any such property, money, rights in action, interest in public or corporate stock, or evidences of debt, with the intent to defraud his, her or their creditors.” In all this there is clearly no intent to embrace realty; the “property” spoken of, is such as may be removed or concealed, and hence; necessarily embraces only personalty. Real estate, not being susceptible of removal, and its conveyance in fraud of creditors being otherwise amply provided for, the legislature, in this act, made no provision against its disposition.
Turning to the second and third sections, which provide for the service and return of the process, we find that the sheriff is directed to attach “so much of the money, stocks, rights in action, evidences of debt, or other property of said party defendant, not' exempt from sale upon execution, as will be sufficient to pay the debt demanded, with costs.” Now it may be conceded that the words “ other property” might be made to include land, and we might agree that such was the legislative intent, were it not that several difficulties' oppose themselves to a construction of this kind. First, we have already seen that the statute in the preceding section, has attached the idea of mobility to “ other property.” Second, there are no provisions or directions for the attachment of real estate, as in the foreign and domestic attachment acts; and third, the language of the act precludes such a conclusion. An *449inventory of the attached property is to be made and a copy thereof left with the defendant if he can be found within the county; but if he does not reside in the county, then, such copy is to be left “ with the person in whose possession or care said property may be, or in whose hands it may be attached.” We need scarcely say that the above-stated language can properly be applied only to personalty. But again, “ it shall be the duty of the officer, serving such attachment, to take the property attached into his possession, when the same is capable of manual seizure, and when not the same shall be bound by such attachment, in the hands or possession of such party, from whom it is due or owing, or whose duty it is to account for the same.” This part of the act informs us definitely what may be attached. In the first place, it is something that the officer may take into his own possession by manual seizure; and, in the second place, if it is not capable of such seizure, then, it is something of a kind that may be due or owing or • that is to be accounted for. The first embraces personal goods and chattels; the second, debts, obligations, stocks, &c., but by no stretch of the imagination can this language be made to embrace real estate, since of it there can be no manual seizure, neither is it a thing which may be due or owing or to be accounted for in the meaning of the act.
But, further, the defendant, may retain the property, thus attached, by giving bond for its surrender, in as good condition as •when attached, “ to any officer having an execution against said defendant on any judgment rendered in said attachment in favor of the plaintiff.” Language of this kind, we know, is applicable only to personal property; applied to real estate it is meaningless.
If, indeed, we were to deal with this act as Chief Justice Gibson tells us the Act of 1705 was dealt with, we might make it cover realty. He says, (Schacklett and Glyde’s Appeal, 2 Harris 326), “it is an undoubted fact that the framers of the Act of 1705 intended to exempt land from attachment.; but as there was no reason for an exemption, as land was liable to execution as a chattel, and as the language of the act was not imperative, though its details were adapted to cases of garnishment, the courts made no distinction. Nor ought they to have done otherwise; at least they did not.” In these days, however, this court can hardly make so free with a statute as to inject into it what may be thought to be an improvement, the clear intention of the law-making power to the contrary notwithstanding. '
The order of the court below quashing the attachment is affirmed.